                      Case 1:21-mj-00325-SH Document 1 Filed 04/13/21 Page 1 of 14
AO 91 (Rev. 11/11) Criminal Complaint


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                          District of &ROXPELD

                  United States of America                          )
                             v.                                     )
                                                                    )      Case No.
               Samuel Christopher Montoya                           )
                  DOB: 05/08/1985                                   )
                                                                    )
                                                                    )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     January 6, 2021             in the county of                              in the
                         LQWKH'LVWULFWRI      &ROXPELD , the defendant(s) violated:
             Code Section                                                     Offense Description
        18 U.S.C. § 1752(a)(1) - Entering or Remaining in a Restricted Building;
        18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building;
        40 U.S.C. § 5104(e)(2)(D) - Violent Entry and Disorderly Conduct in a Capitol Building;
        40 U.S.C. § 5104(e)(2)(E) - Impeding Passage Through the Capitol Grounds or Buildings;
        40 U.S.C. § 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in a Capitol Building


         This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                              Complainant’s signature

                                                                                      Jessica L. Stone, Special Agent
                                                                                              Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH                                                                                             2021.04.08
Date:             04/08/2021                                                                              21:17:08 -04'00'
                                                                                                Judge’s signature

City and state:                         :DVKLQJWRQ'&                       =LD0)DUXTXL, U.S. Magistrate Judge
                                                                                              Printed name and title
          Case 1:21-mj-00325-SH Document 1 Filed 04/13/21 Page 2 of 14




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                         :    MAGISTRATE NO.
                                                  :
              v.                                  :    VIOLATIONS:
                                                  :
 SAMUEL CHRISTOPHER MONTOYA,                      :    18 U.S.C. § 1752(a)(1)
                                                  :    (Entering and Remaining in a Restricted
                         Defendant.               :    Building)
                                                  :
                                                  :    18 U.S.C. § 1752(a)(2)
                                                  :    (Disorderly and Disruptive Conduct in a
                                                  :    Restricted Building)
                                                  :
                                                  :    40 U.S.C. § 5104(e)(2)(D)
                                                  :    (Violent Entry and Disorderly Conduct in a
                                                  :    Capitol Building)
                                                  :
                                                  :    40 U.S.C. § 5104(e)(2)(E)
                                                  :    (Impeding Passage Through the Capitol
                                                  :    Grounds or Buildings)
                                                  :
                                                  :    40 U.S.C. § 5104(e)(2)(G)
                                                  :    (Parading, Demonstrating, or Picketing in a
                                                  :    Capitol Building)


                   AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                               AND ARREST WARRANT

        Your affiant, Jessica L. Stone, is a Special Agent with the Federal Bureau of Investigation

(FBI) assigned to the San Antonio Field Office (SAFO), Counterterrorism Division. Currently, I

am tasked with investigating criminal activity in and around the Capitol grounds on January 6,

2021. As a Special Agent, I am authorized by law or by a Government agency to engage in or

supervise the prevention, detention, investigation, or prosecution of a violation of Federal criminal

laws.




                                                 1
          Case 1:21-mj-00325-SH Document 1 Filed 04/13/21 Page 3 of 14




       The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the

U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol

Police. Only authorized people with appropriate identification were allowed access inside the U.S.

Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of

the public.

       On January 6, 2021, a joint session of the United States Congress convened at the United

States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,

elected members of the United States House of Representatives and the United States Senate were

meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral

College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint

session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the

House and Senate adjourned to separate chambers to resolve a particular objection. Vice President

Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President

Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.

As noted above, temporary and permanent barricades were in place around the exterior of the U.S.

Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away

from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and

windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police

attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around

2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking




                                                 2
          Case 1:21-mj-00325-SH Document 1 Filed 04/13/21 Page 4 of 14




windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged

and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of

Representatives and United States Senate, including the President of the Senate, Vice President

Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session

of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice

President Pence remained in the United States Capitol from the time he was evacuated from the

Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.

       On January 11, 2021, the FBI received a tip to the National Threat Operations Center from

W-1, a family member of Samuel Christopher Montoya. W-1 reported that W-1 had proof that

Montoya was physically inside the U.S. Capitol near the shooting of a woman on January 6, 2021.

FBI agents interviewed W-1 on January 17, 2021 to follow up on the tip received. W-1 stated that

Montoya worked for Infowars and that Montoya showed a video of himself walking through the

Capitol and captured footage of the death of Ashli Babbitt. W-1 reported that Montoya showed

the video to family members who all recognized Montoya as being the one in the video and having

taken the video. On February 24, 2021, W-1 was shown a still shot of the narrator’s face, from

when he turns the camera on himself in the 44-minute video described below; W-1 commented

that it was an “old picture of him” and positively identified the image as Montoya.




                                                 3
              Case 1:21-mj-00325-SH Document 1 Filed 04/13/21 Page 5 of 14




           Your affiant has reviewed an open-source video posted on January 6, 2021, entitled

“Patriots Storm Congress Raw Footage Includes Execution of Ashli Babbitt.” 1 The approximately

44-minute video is embedded with the tag “THERESISTANCE.VIDEO” and the narrator

identifies himself as “Sam with Infowars.com.” The video captures “Sam” going from the Capitol

grounds into the Capitol Building along with crowds of protesters on January 6, 2021, at one point

turning the camera on himself and exclaiming, “It feels good to be in the Capitol baby!” A

screenshot of that moment is depicted below:




The narrator “Sam” was wearing a tan jacket, red “Make America Great Again” baseball cap,

and black backpack. Your affiant has observed that “Sam” matches the appearance of Montoya

on his driver’s license.

           The 44-minute video captures Montoya’s movements outside and then inside the Capitol

Building until he arrives by the doors outside the Speaker’s Lobby, where it depicts the shooting

of the woman publicly identified as Ashli Babbitt. Screenshots of the 44-minute video are below:




1
    The video is available at https://cantcensortruth.com/watch?id=5ff6857e00bac0328da8e888.


                                                         4
Case 1:21-mj-00325-SH Document 1 Filed 04/13/21 Page 6 of 14




                             5
       Case 1:21-mj-00325-SH Document 1 Filed 04/13/21 Page 7 of 14




    During the video, Montoya makes the following statements:

x   9:55 – “We’re gonna crawl, we’re gonna climb. We’re gonna do whatever it takes, we’re

    gonna do whatever it takes to MAGA. Here we go, y’all. Here we go, y’all. Look at this,

    look at this. I don’t even know what’s going on right now. I don’t wanna get shot, I’ll be

    honest, but I don’t wanna lose my country. And that’s more important to me than—than

    getting shot.”

x   11:04 – “We have had enough! We’re not gonna take your fucking vaccines! We’re not

    gonna take all your bullshit! The people are rising up! Folks, I am now on the steps of the

    Capitol. Here we go! Here we go! Having a good time!”

x   12:55 – “We are in the Capitol, baby! Yeah!”

x   15:40 – “We’re all being a little bit too rowdy for sure.”

x   16:07 – “Here we are in the US Capitol in Washington DC in the Capitol building, it has

    officially been stormed by Trump supporters. Again, the US Capitol building in

    Washington DC has officially been stormed by Trump supporters. And here we are,

    taking our—the people’s house back!”

x   17:38 – “I’m sure these officers are scared, but we’re here, we’re here to just show that

    we’ve had enough. We’ve had enough.”

x   34:05 – “We don’t hurt innocent people; we don’t tear down statues! We don’t tear down

                                              6
              Case 1:21-mj-00325-SH Document 1 Filed 04/13/21 Page 8 of 14




           statues! We take our house back! We take the people’s house back!”

At times during the video, Montoya describes himself to others inside the Capitol Building as a

“reporter” or “journalist” as he attempts to get through crowds. The director of the Congressional

press galleries within the Senate Press office did a name check on Samuel Christopher Montoya

and confirmed that no one by that name has Congressional press credentials as an individual or via

any other organizations.

           Your affiant has also reviewed several interviews with Montoya on the Infowars show

“War Room with Owen Shroyer” regarding the events at the U.S. Capitol. On January 8, 2021,

Shroyer interviewed Montoya in a video titled “EYE WITNESS ACCOUNT OF ASHLI

BABBITT’S EXECUTION” 2 Montoya - who is credited as “Sam,” and a “Video Editor” at

“Infowarsstore.com” – describes to Shroyer hearing the gunshot and his recollections of the scene

of the shooting. His “exclusive” footage that is played features his same voice narrating as in the

44-minute video, and appears to depict activity by the Speaker’s Lobby sometime after the

conclusion of his 44-minute video. Screenshots from the January 8 interview and Montoya’s

footage that was played during the interview are below:




2
    The video is available at https://banned.video/watch?id=5ff915155e209037e6bf0529.


                                                         7
          Case 1:21-mj-00325-SH Document 1 Filed 04/13/21 Page 9 of 14




       On January 11, 2021, Shroyer interviewed Montoya, who was again credited as “Sam,”

“Video Editor,” and “Infowarsstore.com,” and appeared to be wearing the same tan jacket he had


                                              8
             Case 1:21-mj-00325-SH Document 1 Filed 04/13/21 Page 10 of 14




been wearing at the U.S. Capitol. During the interview, Montoya spoke about his firsthand

observations of “agitators” inside the Capitol Building. 3 Shroyer noted that “Sam shot hours of

footage that day and he’s still going through it.” Montoya stated, among other things, “I was there.

I was there on the outside. I was there on the inside.” A screenshot from the January 11 interview

is below:




           On January 12, 2021, Shroyer interviewed Montoya a third time. Montoya, again credited

as “Sam,” “Video Editor,” and “Infowarsstore.com,” described observations he made about

possible “agitators” inside the Capitol Building based on his review of open-source video footage. 4




3
    The video is available at https://banned.video/watch?id=5ffcf430b368a63bf88c883a.
4
    The video is available at https://banned.video/watch?id=5ffe4b8f0d763c3dca0e2895.

                                                         9
         Case 1:21-mj-00325-SH Document 1 Filed 04/13/21 Page 11 of 14




       Your affiant has also reviewed U.S. Capitol Police surveillance that captures Montoya at

various locations inside the Capitol Building. The footage is consistent with locations depicted

from Montoya’s perspective on his 44-minute video. The footage shows Montoya wearing the tan

jacket, red “Make America Great Again” baseball cap, and black backpack from his 44-minute

video. Screenshots from the U.S. Capitol Police footage are below:




                                              10
         Case 1:21-mj-00325-SH Document 1 Filed 04/13/21 Page 12 of 14




       Based on the foregoing, your affiant submits that there is probable cause to believe that

Samuel Christopher Montoya violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to

(1) knowingly enter or remain in any restricted building or grounds without lawful authority to do

so; and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government

business or official functions, engage in disorderly or disruptive conduct in, or within such

proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or

disrupts the orderly conduct of Government business or official functions. For purposes of Section

1752 of Title 18, a “restricted building” includes a posted, cordoned off, or otherwise restricted

area of a building or grounds where the President or other person protected by the Secret Service,

including the Vice President, is or will be temporarily visiting; or any building or grounds so

restricted in conjunction with an event designated as a special event of national significance.

       Your affiant submits there is also probable cause to believe that Samuel Christopher

Montoya violated 40 U.S.C. § 5104(e)(2)(D), (E), and (G), which make it a crime to willfully and

knowingly (D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive


                                                11
         Case 1:21-mj-00325-SH Document 1 Filed 04/13/21 Page 13 of 14




conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent to impede,

disrupt, or disturb the orderly conduct of a session of Congress or either House of Congress, or the

orderly conduct in that building of a hearing before, or any deliberations of, a committee of

Congress or either House of Congress; (E) obstruct, or impede passage through or within, the

Grounds or any of the Capitol Buildings; and (G) parade, demonstrate, or picket in any of the

Capitol Buildings.


                                              _________________________________
                                              SPECIAL AGENT JESSICA L. STONE
                                              FEDERAL BUREAU OF INVESTIGATION


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone, this WK day of April, 2021.
                                                                             2021.04.08
                                                                             21:18:15 -04'00'
                                                     ___________________________________
                                                     =,$0)$5848,
                                                     UNITED STATES MAGISTRATE JUDGE




                                                12
                         Case 1:21-mj-00325-SH Document 1 Filed 04/13/21 Page 14 of 14
AO 442 (Rev. 11/11) Arrest Warrant



                                         UNITED STATES DISTRICT COURT
                                                                   for the

                                                           District of&ROXPELD

                  United States of America
                             v.                                      )
                                                                     )        Case No.
   Samuel Christopher Montoya (AKA: Unknown )
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                            Defendant


                                                        ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                     Samuel Christopher Montoya                                            ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment          u Information        u Superseding Information             ;
                                                                                                                       u Complaint
u Probation Violation Petition               u Supervised Release Violation Petition       u Violation Notice          u Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(1) - Entering or Remaining in a Restricted Building;
18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building;
40 U.S.C. § 5104(e)(2)(D) - Violent Entry and Disorderly Conduct in a Capitol Building;
40 U.S.C. § 5104(e)(2)(E) - Impeding Passage Through the Capitol Grounds or Buildings;
40 U.S.C. § 5104(e)(2)(G) - Parading, Demonstrating, or Picketingg in a Capitol
                                                                          p     Building
                                                                                       2021.04.08 21:16:06
Date:     04/08/2021                                                                   -04'00'
                                                                                            Issuing officer’s signature

City and state:                      :DVKLQJWRQ'&                          =LD0)DUXTXL, U.S. Magistrate Judge
                                                                                              Printed name and title


                                                                   Return

           This warrant was received on (date)                           , and the person was arrested on (date)
at (city and state)                                            .

Date:
                                                                                           Arresting officer’s signature



                                                                                              Printed name and title
